DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 has a typo of “fo” in line 9.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 6 recites “at least one light source configured to emit detection light used to detect a pointing body configured to point a display surface along the display surface;”
a motor configured to move the at least one light source;”.
Applicant does not point out where is support for amended limitations.
Entire specification does not disclose amended limitations.
Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
Therefore, specification does not to reasonably convey to one skilled in the relevant art to understand the claimed invention. 
	Clams 1, 4 have same issue because recites similar limitation.
	Claims 2, 3, 5 have same issued because of claim dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (U.S. Patent Publication 20150204659 A1) in view of Gu et al. (U.S. Patent Publication 20170147153 A1).
Regarding claim 1, claim 1 is rejected for same reason as claim 6.

Regarding claim 6, Furukawa discloses “A display device comprising: 
at least one light source configured to emit detection light used to detect a pointing body configured to point a display surface along the display surface; (Fig. 5, [0038] “The light curtain generator 3 includes a light emitting unit 45, and an angle adjustment unit 47. The light curtain generator 3 is, for example, installed above the screen SC as shown in FIG. 2 and radiates the light curtains L1 and L2 to two fan-shaped flat regions that cover the screen SC shown in FIG. 1. Further, the light curtain generator 3 is an example of the radiation unit” [0040] “The light emitting unit 45 radiates planar light as the light curtain L. The light emitting unit 45 is, for example, a light emitting diode (LED) or a laser diode (LD) to which an optical system member such as a light emitter such as a collimator lens, or a Powell lens, is attached. In addition, a member including a mechanism that changes the radiation directions of the light curtains L1 and L2 radiated from the light emitter using the angle adjustment unit 47 is attached to the light emitting unit 45.”)
a motor configured to move the at least one light source; (Fig. 5 27 and 29, [0027] [0047]) and 
a processor that is configured to: ([0049] “controller 23”) 
determine whether an obstacle blocking at least a part of the detection light exists or not based on first imaging data generated by imaging the display surface; . (Figs 6A – 6E, [0059] “the controller 23 will be described with reference to FIGS. 6A to 6E. FIGS. 6A to 6E are views illustrating a state in which the radiation direction of the light curtain L is changed with the controller 23. In the following description, a direction from the light emitting unit 45 to the end point X at which the first reflection surface M1 and the second reflection surface M2 of the reflector R intersect with each other is described as a desired direction of the light curtain L. FIG. 6C shows a case in which the radiation direction of the light curtain L is a desired direction. FIG. 6A shows a case in which the radiation direction of the light curtain L is toward the first reflection surface M1. FIG. 6B shows one situation in the process from FIG. 6A to FIG. 6C. In contrast, FIG. 6E shows a case in which the radiation direction of the light curtain L is toward the second reflection surface M2. FIG. 6D shows one situation in the process from FIG. 6E to FIG. 6C“ [0060] – [0062]) and 
Furukawa does not disclose “-5-
Gu discloses “-5-([0041] “Turning now to FIG. 4, an embodiment will be described for determining the distance from the camera 26 to the finger 22 using a single standard camera. As used herein, the term standard camera means an imaging device that acquires an image within the field of view and does not include a laser or light source that determines the distance to an object based on the speed of light. For purposes of determining where the user is pointing on the surface 24, the location of the fingertip 22T is first identified in the acquired image acquired by the camera 26. As will be discussed in more detail herein, the reflection 50 is a reflection of the finger 22 on the surface 24. The reflection fingertip 50T in the reflection image is also identified. As used herein, the local coordinate frame of reference for determining the X, Y, Z coordinates of the fingertip 22T has an origin H. The origin H is located at the intersection point 38 of a line 40 that extends perpendicular to the reflective surface 24. The Y axis is along a line 42 extending from the origin along the reflective surface 24 that is perpendicular to the line 40. The X axis 44 (FIG. 5) extends from point 38 perpendicular to the Z axis 40 and the Y axis 42. In an embodiment where the reflective surface 24 is a display screen, the X-axis 44 may extend parallel to or collinear with the top edge of the display and the Y axis 42 extends parallel to the side of the display.” [0026] [0027] [0030]. Claim does not define what is “obstacle”. “Obstacle” is a very broad term. Examiner interprets “finger” as “obstacle” under BRI.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate block the light by Gu into device of Furukawa.  The suggestion/motivation would have been to improve efficiency. (Gu: [0041])

Claims 2 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (U.S. Patent Publication 20150204659 A1) in view of Gu et al. (U.S. Patent Publication 20170147153 A1) and Tanaka et al. (U.S. Patent Publication 20120050194 A1).
Regarding claim 2, Furukawa and Gu do not disclose “further comprising: 
Tanaka discloses “further comprising: 
and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determine change by Tanaka into device of Furukawa and Gu.  The suggestion/motivation would have been to detect finger direction. (Tanaka: [0034])
Regarding claim 3, Furukawa, Gu and Tanaka disclose “further comprising: 

Regarding claim 4, Furukawa discloses “An operation method to be executed by a display device including at least one light source configured to emit detection light used to detect a pointing body configured to point on a display surface along the display surface, the operation method comprising: 
(Figs 6A – 6E, [0059] “the controller 23 will be described with reference to FIGS. 6A to 6E. FIGS. 6A to 6E are views illustrating a state in which the radiation direction of the light curtain L is changed with the controller 23. In the following description, a direction from the light emitting unit 45 to the end point X at which the first reflection surface M1 and the second reflection surface M2 of the reflector R intersect with each other is described as a desired direction of the light curtain L. FIG. 6C shows a case in which the radiation direction of the light curtain L is a desired direction. FIG. 6A shows a case in which the radiation direction of the light curtain L is toward the first reflection surface M1. FIG. 6B shows one situation in the process from FIG. 6A to FIG. 6C. In contrast, FIG. 6E shows a case in which the radiation direction of the light curtain L is toward the second reflection surface M2. FIG. 6D shows one situation in the process from FIG. 6E to FIG. 6C“ [0060] – [0062])
Furukawa does not disclose “

moving, when the obstacle is determined to exist based on the second imaging data, the at least one light source away from the display surface in the direction perpendicular to the surface of the display surface in order to in order to increase a distance between the display surface and the at least one light source”. 
Gu discloses “
moving, when the obstacle is determined to exist based on the second imaging data, the at least one light source away from the display surface in the direction perpendicular to the surface of the display surface in order to in order to increase a distance between the display surface and the at least one light source”. ([0041] “Turning now to FIG. 4, an embodiment will be described for determining the distance from the camera 26 to the finger 22 using a single standard camera. As used herein, the term standard camera means an imaging device that acquires an image within the field of view and does not include a laser or light source that determines the distance to an object based on the speed of light. For purposes of determining where the user is pointing on the surface 24, the location of the fingertip 22T is first identified in the acquired image acquired by the camera 26. As will be discussed in more detail herein, the reflection 50 is a reflection of the finger 22 on the surface 24. The reflection fingertip 50T in the reflection image is also identified. As used herein, the local coordinate frame of reference for determining the X, Y, Z coordinates of the fingertip 22T has an origin H. The origin H is located at the intersection point 38 of a line 40 that extends perpendicular to the reflective surface 24. The Y axis is along a line 42 extending from the origin along the reflective surface 24 that is perpendicular to the line 40. The X axis 44 (FIG. 5) extends from point 38 perpendicular to the Z axis 40 and the Y axis 42. In an embodiment where the reflective surface 24 is a display screen, the X-axis 44 may extend parallel to or collinear with the top edge of the display and the Y axis 42 extends parallel to the side of the display.” [0026] [0027] [0030]. Claim does not define what is “obstacle”. “obstacle” is a very broad term. Examiner interprets “finger” as “obstacle” under BRI.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate block the light by Gu into device of Furukawa.  The suggestion/motivation would have been to improve efficiency. (Gu: [0041])
Furukawa and Gu do not disclose “

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determine change by Tanaka into device of Furukawa and Gu.  The suggestion/motivation would have been to detect finger direction. (Tanaka: [0034])
Regarding claim 5, Furukawa, Gu and Tanaka disclose “further comprising: 

Alternately, claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (U.S. Patent Publication 20150204659 A1) in view of Gu142 et al. (U.S. Patent Publication 20170147142 A1).
Regarding claim 1, claim 1 is rejected for same reason as claim 6.

Regarding claim 6, Furukawa discloses “A display device comprising: 
at least one light source configured to emit detection light used to detect a pointing body configured to point a display surface along the display surface; (Fig. 5, [0038] “The light curtain generator 3 includes a light emitting unit 45, and an angle adjustment unit 47. The light curtain generator 3 is, for example, installed above the screen SC as shown in FIG. 2 and radiates the light curtains L1 and L2 to two fan-shaped flat regions that cover the screen SC shown in FIG. 1. Further, the light curtain generator 3 is an example of the radiation unit” [0040] “The light emitting unit 45 radiates planar light as the light curtain L. The light emitting unit 45 is, for example, a light emitting diode (LED) or a laser diode (LD) to which an optical system member such as a light emitter such as a collimator lens, or a Powell lens, is attached. In addition, a member including a mechanism that changes the radiation directions of the light curtains L1 and L2 radiated from the light emitter using the angle adjustment unit 47 is attached to the light emitting unit 45.”)
a motor configured to move the at least one light source; (Fig. 5 27 and 29, [0027] [0047]) and 
a processor that is configured to: ([0049] “controller 23”) 
determine whether an obstacle blocking at least a part of the detection light exists or not based on first imaging data generated by imaging the display surface; . (Figs 6A – 6E, [0059] “the controller 23 will be described with reference to FIGS. 6A to 6E. FIGS. 6A to 6E are views illustrating a state in which the radiation direction of the light curtain L is changed with the controller 23. In the following description, a direction from the light emitting unit 45 to the end point X at which the first reflection surface M1 and the second reflection surface M2 of the reflector R intersect with each other is described as a desired direction of the light curtain L. FIG. 6C shows a case in which the radiation direction of the light curtain L is a desired direction. FIG. 6A shows a case in which the radiation direction of the light curtain L is toward the first reflection surface M1. FIG. 6B shows one situation in the process from FIG. 6A to FIG. 6C. In contrast, FIG. 6E shows a case in which the radiation direction of the light curtain L is toward the second reflection surface M2. FIG. 6D shows one situation in the process from FIG. 6E to FIG. 6C“ [0060] – [0062]) and 
Furukawa does not disclose “-5-
Gu142 discloses “-5-(Fig. 4, [0041] - [0044]. Claim does not define what is “obstacle”. “obstacle” is a very broad term. Examiner interprets “finger” as “obstacle” under BRI.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate block the light by Gu142 into device of Furukawa.  The suggestion/motivation would have been to improve efficiency. (Gu142: [0043])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 6 have been considered but are moot because the arguments do not apply to newly cited Gu and Gu142 references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693